DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-4, 8-11, 13-14 and 18-20 are pending:
		Claims 1, 3-4, 8-11, 13-14 and 18-20 are allowed.
		Claims 1, 4, 8-9, 11, 14 and 18-19 have been amended.
		Claims 2, 5-7, 12 and 15-17 have been cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaeyoung Chon on 05/16/2022. 
Amend claims as follows:
	1. (Currently Amended) A method for facilitating purification of sludge and tailing, the method comprising: receiving, using a sedimentation unit, at least one of sludge and tailing in a first tank disposed of in a containment enclosure; separating, using the sedimentation unit, wastewater from at least one of the sludge and the tailing; transferring, using the sedimentation unit, the wastewater from the first tank to a second tank, wherein the second tank comprises a primary compartment and a secondary compartment, wherein the primary compartment is fluidly coupled with the secondary compartment, wherein the second tank is disposed of in the containment enclosure; creating, using a centrifugal unit, a vortex in the wastewater, wherein the creating of the vortex comprises flowing of the wastewater from the primary compartment to the secondary compartment ; depressurizing, using a pressurizing unit, the containment enclosure; and storing, using the pressurizing unit, containment air associated with the containment enclosure in a containment tank.  
	9. (Currently Amended) The method of claim 1 further comprising sieving, using the sedimentation unit, at least one primary impurity from the wastewater through a tank wall of the first tank
	11. (Currently Amended) An apparatus for facilitating purification of sludge and tailing, the apparatus comprising: a sedimentation unit configured for: receiving at least one of sludge and tailing in a first tank; separating wastewater from at least one of the sludge and the tailing the vortex comprises flowing of the wastewater from the primary compartment to the secondary compartment digesting unit, wherein the nutrient removal unit is configured for: filtering the wastewater from the at least one compound; and transferring the wastewater from the fourth tank to a fifth tank; and a reservoir unit operationally coupled with the nutrient removal unit, wherein the reservoir unit is configured for: disinfecting the wastewater; storing the wastewater in the fifth tank; a containment enclosure configured for enclosing the first tank, the second tank, the third tank, the fourth tank, and the fifth tank; and a pressurizing unit configured for: depressurizing the containment enclosure; and storing containment air associated with the containment enclosure in a containment tank.  
	19. (Currently Amended) The apparatus of claim 11, wherein the sedimentation unit is further configured for sieving at least one primary impurity from the wastewater through a tank wall of the first tank.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are: Cavanaugh (US 2021/0147274), Maness (USPN 5,124,034), Ramirez (USPN 4,031,006), Lane (US 2003/0116506) and Sassow (USPN 8,465,645).
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches or suggests depressurizing, using a pressurizing unit, the containment enclosure; and storing, using the pressurizing unit, containment air associated with the containment enclosure in a containment tank based on the depressurizing as required by claims 1 and 11. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the containment enclosure of Cavanaugh (as modified by Sassow) by depressurizing using a pressuring unit because there is no known benefit. For this reason, claims 1 and 11 are allowed. Dependent claims are hereby allowed due to dependency from claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778